This action was brought by the plaintiffs to quiet their title to certain lands in Utah county. Plaintiffs assert title by reason of a tax deed from Utah county. The defendants claim a lien on the premises by reason of unpaid drainage taxes. The trial court found for the defendants, and to reverse that decree plaintiffs appeal. Briefly stated, the facts with which we are here concerned are as follows: In the year 1919, Payson Exchange Savings Bank loaned to Frank A. Peay and wife, of Payson, $5,000; to secure payment of the loan, Peay and wife gave to the bank a mortgage on certain lands in Utah county, Utah, in which mortgage they agreed to pay all taxes and assessments levied against the land. The land was within Benjamin drainage district and subject to drainage taxes.
The state and county taxes for the years 1922, 1923, 1924, and 1926 were not paid. Drainage taxes for these same years and also for the years 1927 and 1928 were levied and assessed against the land, but remained unpaid. In 1927 the county auditor of Utah county duly sold the land to the county for the state and county taxes and accrued costs for the year 1922, and issued to the county the regular auditor's tax deed for the same.
Prior to August, 1928, the bank became insolvent and was taken over by the bank commissioner of the state of Utah. On August 14, 1928, Peay and wife by quitclaim deed conveyed all of their right, title, and interest in and to the lands to the bank commissioner for the benefit of the bank, and duly received a release of mortgage acknowledging that the giving of the quitclaim deed was payment in full of said mortgage. This release of mortgage was filed for record in September, 1928.
In July, 1929, Utah county, for and in consideration of the sum of $215, by quitclaim deed conveyed all of its right, title, and interest in and to the land in question to the plaintiffs. Plaintiffs take the position that the deed from Utah *Page 96 
county to them created a new title and that by virtue of it the lien of the drainage district for taxes was erased. The defendants assert that the giving of the deed from Utah county to the plaintiffs did not create a new title in the plaintiffs; that the payment to the county of the consideration expressed in the deed was no more than the payment of the taxes by the plaintiffs, who were at that time the owners and in possession of the premises; and that the lien of the drainage district for the taxes due it was not affected by the transaction between the county and the plaintiffs.
The position taken by the defendants is correct. We are concerned more with the substance of the transaction than its form. The so-called purchase by the plaintiffs from Utah county was no more than the payment of the taxes in a round-about way. In form, it was a sale. In reality, it      1, 2 was the payment of the taxes and nothing more. Plaintiffs, by thus in form only purchasing the property, did not acquire any right or title to it different from that which they had before. The purchase by them made their title no better, no stronger. That one who is under a duty to pay taxes cannot add to or strengthen his title by purchasing the land at tax sale is established as settled law. Winter v. City Council ofMontgomery, 101 Ala. 649, 14 So. 659; Christy v. Fisher,58 Cal. 256; Newmyer v. Tax Service Corp., 87 Colo. 474,289 P. 365; Hurt v. Schneider, 61 Colo. 104, 156 P. 600, L.R.A. 1916F, 204; Griffin v. Turner, 75 Iowa 250, 39 N.W. 294;National Surety Co. v. Walker, 148 Iowa 157, 125 N.W. 338, 38 L.R.A. (N.S.) 333; Purl v. Purl, 107 Kan. 314,191 P. 297; Gibson v. Hornung, 110 Kan. 211, 203 P. 730; Cooley v.Waterman, 16 Mich. 366; Toliver v. Stephenson, 83 Neb. 747,120 N.W. 450; Brooks v. Garner, 20 Okla. 236, 94 P. 694,97 P. 995; Burgess v. Peth, 79 Wash. 298, 140 P. 351; Callihan v.Russell, 66 W. Va. 524, 66 S.E. 695, 26 L.R.A. (N.S.) 1176;Lamborn v. Board of Dickinson County Com'rs, 97 U.S. 181,24 L. Ed. 926; Foley v. Kirk, 33 N.J. Eq. 170. *Page 97 
There are especially strong reasons why in this case plaintiffs should not be permitted to set up their tax title and defeat the tax lien of the defendants. Drainage districts were organized under the laws of the state. Taxes were levied and assessed in practically the same manner as general state and county taxes. The statute created a lien upon the land for the unpaid drainage taxes. The only source of revenue to drainage districts is by the collection of the taxes upon the land lying and embraced within them. These drainage districts could not successfully succeed if the drainage taxes remained unpaid. To permit the owner, who had failed to pay the taxes levied and assessed against his property, to become the purchaser at a tax sale for state and county taxes, and thus wipe out the lien created for and in behalf of the drainage district, would destroy the very purpose of the drainage district acts. An inducement to refrain from paying his taxes would be held out to each landowner within the district.
Plaintiffs cite and apparently rely upon the decision of this court in Robinson v. Hanson, 75 Utah 30, 282 P. 782. The sole question in that case was whether the lien for general taxes was paramount and superior to the lien for taxes or assessments levied by a drainage district, and we held that upon public policy and necessity, taxes for general governmental purposes were paramount to all other demands against the taxpayer, including the taxes levied by the drainage district. In that case, the purchaser of the land for the unpaid state and county taxes was a stranger to the title and was under no obligation to pay them. An entirely different question is presented here. There are other questions presented, but as this one is determinative of the rights of the parties we need not at this time pass upon them.
The judgment and decree of the trial court, holding that the lien of the defendants for the unpaid drainage taxes still existed, is affirmed; respondents to recover their costs. *Page 98